Case 6:20-cv-00889-ADA Document 32 Filed 04/01/21 Page 1 of 4

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

WACO DIVISION

WSOU INVESTMENTS, LLC

vs. Case No.: 6:20-cv-889-ADA
HUAWEI TECHNOLOGIES Co., ET AL.

MOTION FOR ADMISSION PRO HAC VICE

TO THE HONORABLE JUDGE OF SAID COURT:

Comes now Justin R. Lowery , applicant herein, and

 

moves this Court to grant admission to the United States District Court for the Western District of

Texas pro hac vice to represent _Defendants in this case, and

would respectfully show the Court as follows:

1, Applicant is an attorney and a member of the law firm (or practices under the name of)

McGuireWoods LLP with offices at:

 

Mailing address: 800 East Canal Street

 

City, State, Zip Code: Richmond, VA 23219

 

Telephone: 804-779-7423 Facsimile; 804-698-2038

 

 

2. Since _ 10/16/2008 , Applicant has been and presently is a

 

member of and in good standing with the Bar of the State of Virginia

 

 

 

 

Applicant's bar license number is 77003
3. Applicant has been admitted to practice before the following courts:
Court: Admission date:
Court of Appeals - Federal Circuit 05/27/2009
Eastern District of Virginia 2015

 

 

Western District of Virginia 2015

 

 
Case 6:20-cv-00889-ADA Document 32 Filed 04/01/21 Page 2 of 4

Applicant is presently a member in good standing of the bars of the courts listed above,
except as provided below (list any court named in the preceding paragraph before which

Applicant is no longer admitted to practice):

Not Applicable

 

 

 

 

 

 

I have x have not previously applied to Appear Pro Hac Vice in this district

 

 

court in Case[s]:

 

 

Number: on the day of ,
Number: on the day of ;
Number: on the day of ;

 

Applicant has never been subject to grievance proceedings or involuntary removal
proceedings while a member of the bar of any state or federal court, except as

provided:
Not Applicable

Applicant has not been charged, arrested, or convicted of a criminal offense or offenses,

except as provided below (omit minor traffic offenses):

Not Applicable

Applicant has read and is familiar with the Local Rules of the Western District of Texas

and will comply with the standards of practice set out therein.
Case 6:20-cv-00889-ADA Document 32 Filed 04/01/21 Page 3 of 4

9. Applicant will file an Application for Admission to Practice before the United States
District Court for the Western District of Texas, if so requested; or Applicant has
co-counsel in this case who is admitted to practice before the United States District
Court for the Western District of Texas.

Co-counsel: J@8on W. Cook

 

Mailing address: 2000 McKinney Ave., Suite 1400

 

City, State, Zip Code; Dallas, TX 75201
214-932-6418

 

Telephone:

 

Should the Court grant applicant's motion, Applicant shall tender the amount of $100.00 pro hac
vice fee in compliance with Local Court Rule AT-1(f)(2) [checks made payable to: Clerk, U.S. District
Court].

Wherefore, Applicant prays that this Court enter an order permitting the admission of

Justin R. Lowery to the Western District of Texas pro hac vice for this case only.

 

Respectfully submitted,

Justin R. Lowery
[printed YPN of Applicant]

[signature Bf aa

CERTIFICATE OF SERVICE

 

 

I hereby certify that I have served a true and correct copy of this motion upon each attorney of

record and the original upon the Clerk of Court on this the Ist day of April , 2021

 

Justin R. Lowery

 

[printed name of Applicant]

bes
Case 6:20-cv-00889-ADA Document 32 Filed 04/01/21 Page 4 of 4

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

WACO DIVISION

WSOU INVESTMENTS, LLC

VS. Case No.: 6:20-cv-889-ADA
HUAWEI TECHNOLOGIES CoO., ET AL.

ORDER
BE IT REMEMBERED on this day, there was presented to the Court the Motion for

Admission Pro Hac Vice filed by Justin R. Lowery , counsel for

 

Defendants , and the Court, having reviewed the motion, enters
the following order:
IT IS ORDERED that the Motion for Admission Pro Hac Vice is GRANTED, and

Justin R. Lowery may appear on behalf of Defendants

 

 

in the above case.

IT IS FURTHER ORDERED that Justin R. Lowery . if he/she

 

has not already done so, shall immediately tender the amount of $100.00, made payable to: Clerk, U.S.
District Court, in compliance with Local Court Rule AT-I(f)(2).

SIGNED this the day of April , 20

 

 

UNITED STATES DISTRICT JUDGE
